Citation Nr: 1730615	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to June 1969.  Service records show that his service included a period of active duty in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August and September 2011 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in May 2015 for further development of the evidence.  This was undertaken and the case was returned to the Board for further appellate consideration.  In August 2016, the Board denied service connection for ischemic cardiomyopathy, status post-traumatic myocardial infarction and ventricular aneurysm resection.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2017 Order, following a Joint Motion for Remand (JMR).  The parties found that the August 2015 VA examination report on which the Board had primarily relied was based on an inaccurate factual premise.  In addition, it was found that the Board had given inadequate reasons and bases for the denial of presumptive service connection for coronary artery disease that was found in private treatment records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Board denied service connection for heart disease in August 2016 essentially on the basis that any heart disease that was currently manifested was post-traumatic in origin, resulting from the significant motorcycle accident in which the Veteran was involved in April 1979.  While it is true that the Veteran saw service in the RVN and is, thus, presumed to have been exposed to herbicides that include Agent Orange, the most recent VA examination, which was conducted in August 2015 showed that he did not currently manifest coronary heart disease (CAD), a disorder for which disease service connection could be presumed.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2016).  The JMR pointed out that the Veteran had been diagnosed with congestive heart failure, CAD, and myocardial infarction, which can be presumed as due to defoliant exposure, in various treatment records in the past.  While these were all assessed after the injury the Veteran sustained in 1979, the examiner did not reconcile the assessment that the Veteran did not manifest CAD with the previous diagnoses.  Additionally, it was noted that the Veteran had been diagnosed with supraventricular arrhythmia or cardiomyopathy.  The examiner opined that these did not qualify as coronary artery disease, but the examiner did not provide an opinion regarding the etiology of the arrhythmia and cardiomyopathy.  Finally, it is noted that a recently submitted private doctor's statement indicates that the Veteran is being treated for cardiomyopathy, congestive heart failure, hypertension, atrial fibrillation, ischemic heart disease, and CAD.  It was opined that the Veteran's heart conditions were at least as likely as not related to his service and exposure to Agent Orange.  The rationale was that CAD is a presumptive condition of Agent Orange exposure.  

In view of the JMR and the recent diagnosis of CAD, which was not found on examination by VA in August 2015, the Board finds that an additional examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action: 

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination by a cardiologist to ascertain the current nature and etiology of his heart disease.  

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any heart disease is of service onset or otherwise related to service, including being caused or related to herbicide exposure while serving in the Republic of Vietnam, or manifested within one year of service discharge.  

The examiner must comment on all diagnoses found in the claims file, including all those specifically listed in the March 2017 Joint Motion for Vacatur and Remand and reconcile the current diagnosis or diagnoses made with all previous diagnoses in the record.  

The examiner's attention is also directed to the April 2017 private medical opinion.  

The examiner must indicate whether any diagnosis in the record may be considered to be ischemic heart disease.

The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

